 1
         MARK W. COLEMAN #117306
 2     NUTTALL COLEMAN & DRANDELL
                   2333 MERCED STREET
 3               FRESNO, CALIFORNIA 93721
                    PHONE (559) 233-2900
 4                   FAX (559) 485-3852


 5
     Attorneys for Defendant,
 6                  VONSHAY ROBINSON

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                         Case No.: 1:16-CR-000176-DAD-BAM

11                   Plaintiff,

12          v.                                         STIPULATION TO ADVANCE
                                                       SENTENCING AND ORDER.
13
     VONSHAY ROBINSON,
14

15                   Defendants.

16

17          IT IS HEREBY STIPULATED by and between attorneys for the respective clients

18   that the Sentencing Hearing currently scheduled for Monday, January 7, 2019 at 10:00 a.m., be

19   advanced to Monday, December 17, 2018, at 10:00 a.m.

20          This request is made by counsel for Defendant ROBINSON, due to the fact that the

21   Presentence Investigation Report recommendation recommends a sentence less than that which

22   Defendant has already served.

23          Counsel for Defendant has corresponded with Assistant U.S. Attorney, Melanie

24   Alsworth, who has no objection to the advancing of the Sentencing.

25   Dated: December 10, 2018.                          NUTTALL COLEMAN & DRANDELL

26                                                       /s/ Mark W. Coleman
                                                        MARK W. COLEMAN
27                                                      Attorney for Defendant
                                                        VONSHAY ROBINSON
28

                                                   1
 1   Dated: December 10, 2018.
                                                        /s/ Kimberly Sanchez
 2                                                      KIMBERLY SANCHEZ
                                                        Assistant United States Attorney
 3

 4
                                             ORDER
 5

 6          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
 7   set for Monday, January 7, 2019 at 10:00 a.m. before the Honorable Dale A. Drozd be advanced

 8   to Monday, December 17, 2018, at 10:00 a.m.

 9
     IT IS SO ORDERED.
10
        Dated:    December 10, 2018
11                                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
